Citation Nr: 0729665	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  06-35 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected adenocarcinoma of the prostate, currently 
evaluated as 40 percent disabling, to include restoration of 
a previously-assigned 100 percent disability rating.
  
2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.  
He served in Vietnam from July 10, 1969 to September 10, 
1970.

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (the RO).

The veteran's July 2001 claim for service connection for 
adenocarcinoma of the prostate was granted in a September 
2001 rating decision, and was evaluated as 100 percent 
disabling from July 13, 2001, the date VA received the 
veteran's claim.  The 100 percent disability rating was 
maintained until the January 2006 rating decision which 
reduced the veteran's disability from 100 percent disabling 
to 40 percent disabling, effective May 1, 2006.  The veteran 
disagreed with the reduction in the disability rating and 
subsequently perfected this appeal.  

In August 2007 the veteran and his representative presented 
evidence and testimony in support of his contention that his 
condition warranted a higher disability rating at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the veteran's claims folder.

Remanded issue 

The veteran's claim of entitlement to TDIU was denied in a 
November 3, 2006 RO rating decision.  At the August 2007 
videoconference hearing, the veteran and his representative 
indicated their disagreement (NOD) with that rating decision.  

The issue of the veteran's entitlement to TDIU is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.

Issues not on appeal

The veteran has been granted service connection for several 
conditions including depressive disorder, impotence and 
gynecomastia, all secondary to the veteran's service-
connected prostate cancer.  The veteran has not disagreed 
with the initial  evaluations awarded by the RO as to each of 
those conditions.  Thus, they are not in appellate status.

The RO has denied service connection for several conditions 
including weakness and pain of the bones secondary to the 
service-connected prostate cancer; a cervical spine 
condition; a low back condition; a hypoplastic left kidney; a 
fungus condition of the feet; migraine headaches; and, memory 
loss.  The veteran did not disagree with the denial of 
service connection as to each of those conditions.  Thus, 
they too are not in appellate status and will be discussed no 
further herein.  


FINDINGS OF FACT

1.  The medical evidence of record indicates that the 
veteran's service-connected prostate cancer is currently in 
remission.

2.  The medical and other evidence of record indicates that 
residuals of the veteran's service-connected prostate cancer 
include urinary frequency of five to six times per night, and 
daytime voiding intervals of less than one hour, exacerbated 
by sitting for long periods.




CONCLUSION OF LAW

Entitlement to an increased disability rating for 
adenocarcinoma of the prostate is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.115a,  4.115b, Diagnostic 
Code 7528 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to an increased disability rating for 
service-connected adenocarcinoma of the prostate, currently 
evaluated as 40 percent disabling, to include restoration of 
a previously-assigned 100 percent disability rating.

The veteran argues that his prostate cancer, although in 
remission, has caused a substantial decrease in his quality 
of life.  He contends that he is entitled to a continuance of 
the previously assigned 100 percent disability rating, or one 
in excess of 40 percent for his service-connected prostate 
cancer.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

This case involves a disability rating reduction.  As 
explained below, there are specific notice requirements found 
in 38 C.F.R. § 3.105(e) which are applicable to reductions of 
disability ratings.  The Board believes that those specific 
notice requirements take precedence over the more general 
notice requirements found in the VCAA.  The United States 
Court of Appeals for Veterans Claims (the Court) has referred 
to "the canon of interpretation that the more specific trumps 
the general".  See Zimick v. West, 11 Vet. App. 45, 51 (1998) 
("'a more specific statute will be given precedence over a 
more general one . . . . ") [quoting Busic v. United States, 
446 U.S. 398, 406 (1980)]; see also Kowalski v. Nicholson, 19 
Vet. App. 171, 176-7 (2005).

The Board additionally observes that all other appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2006).  The veteran was ably represented by his 
service representative. In that regard, as noted in the 
Introduction above, the veteran and his representative 
presented evidence and testimony in support of his claim at a 
videoconference hearing before the undersigned VLJ.
Neither the veteran nor his representative have contended 
that there existed evidence in support of his contention that 
he continues to be eligible for 100 percent disability, or 
that they did not receive sufficient notice to present such 
evidence.  

Pertinent law and regulations

Disability ratings - in general

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms.  See 38 C.F.R. § 4.13 (2006). 



Specific rating criteria

The veteran's service-connected adenocarcinoma of the 
prostate has been rated under 38 C.F.R. § 4.115b, Diagnostic 
Code 7528 [malignant neoplasms of the genito-urinary system]. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 6843.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  The Board notes that the veteran was 
specifically diagnosed with adenocarcinoma of the prostate in 
May 2001.  It is uncontroverted that he has residuals of that 
disease.  The Board has identified no other Diagnostic Code 
which is more appropriate than Diagnostic Code 7528.  Neither 
has the veteran or his representative.  

In pertinent part, Diagnostic Code 7528 provides the 
following levels of disability for prostate cancer:

        100% 

Note - Following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue 
with a mandatory VA examination at the expiration 
of six months.  Any change in evaluation based upon 
that or any subsequent examination shall be subject 
to the provision of § 3.105(e) of this chapter.  If 
there has been no local reoccurrence or metastasis, 
rate on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.

Voiding dysfunction:

Rate particular condition as urine leakage, frequency, or 
obstructed voiding

Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence:

Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day . . . . . . . . . . . . . . . 60%

Requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day . . . . . . . . . . . . 
. . . . 40%

Requiring the wearing of absorbent materials which must 
be changed less than 2 times per day . . . . . . . . . . 
. 20%
 
See 38 C.F.R. § 4.115a (2006).

The highest disability rating available for urinary frequency 
is 40 percent, and the maximum rating available for 
obstructed voiding is 30 percent.  See 38 C.F.R. § 4.115a 
(2006).  
 
Reductions in ratings

(i.) Basis for reduction

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  See 38 U.S.C.A. 
§ 1155 (West 2002).  The Court has consistently held that 
when an RO reduces a veteran's disability rating without 
following the applicable regulations, the reduction is void 
ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) 
and cases cited therein.

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2006); see also Brown v. 
Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose 
a clear requirement that VA rating reductions be based upon 
review of the entire history of the veteran's disability.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
Such review requires VA to ascertain, based upon review of 
the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.

Thus, in any rating-reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  See Faust v. West, 13 
Vet. App. 342, 350 (2000).

(ii.) Procedure

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  
The beneficiary must be notified at his or her latest address 
of record of the contemplated action and furnished detailed 
reasons therefore.  The beneficiary must be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  See 38 C.F.R. 
§ 3.105(e) (2006).



Factual background

The Board believes that a relatively brief factual background 
will aid in an understanding of its decision.  

As previously noted, the veteran's initial disability rating 
was 100 percent under Diagnostic Code 7528.  The 100 percent 
disability rating was continued from the date of the 
veteran's initial claim, July 13, 2001, to May 1, 2006.  

In a September 2005 rating decision, the RO notified the 
veteran of a proposed reduction of disability rating for his 
service-connected prostate cancer from 
100 percent disabling to 40 percent disabling.  The cover 
letter to the September 2005 rating decision informed the 
veteran that review of his medical records included evidence 
that his adenocarcinoma of the prostate had improved; that 
the RO proposed to reduce the disability rating to 40 
percent; that the veteran could submit medical or other 
evidence to show that the RO should not make the change; and, 
informed the veteran that the best type of evidence would be 
a statement from a physician who recently treated or examined 
him, and should include detailed findings about the 
condition.  The letter further informed the veteran that he 
was entitled to request a personal hearing to present 
evidence or argument in support of his claim, and that he 
could present witnesses on his behalf.  The veteran was 
informed that he had 60 days to indicate to the RO of his 
intention to present evidence or seek a hearing.

The September 2005 rating decision stated the criteria for 
the rating [see Diagnostic Code 7528, supra] and applied that 
criteria to the findings reported in a September 6, 2005 VA 
examination.  The rating decision essentially explained the 
rationale for why a 40 percent disability rating was being 
proposed.  

The veteran and his representative responded to the proposed 
reduction via letters dated October 24, 2005; December 2, 
2005; and December 13, 2005.  

In January 2006, the RO reduced the assigned rating to 40 
percent, in essence based upon medical evidence of no current 
cancer and residuals which were composed principally of a 
voiding dysfunction.  This appeal followed.

Analysis

Initial matter - notice of reduction

As has been described in the law and regulations section 
above, in cases in which a 100 percent rating under 
Diagnostic Code 7528 is being reduced, the notification 
procedures set out in 38 C.F.R. § 3.105(3) must be followed.  
After review of the record, the Board finds that the veteran 
received notice in accordance with the specific requirements 
stated in 38 C.F.R. § 3.105(e) (2006).  

As noted in the law and regulations section above, § 3.105(e) 
requires the issuance of a rating decision proposing the 
reduction or discontinuance and setting out all material 
facts and reasons underlying the proposal.  The veteran must 
be notified at his latest address of record, and provided 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  

In this case, in the September 2005 rating decision, the 
veteran was informed of the proposed reduction, and provided 
the material facts taken from the September 6, 2005, VA 
medical examination report which were applied to the criteria 
of the relevant diagnostic code.  The rationale for the 
resulting decision was explained.  He was further told that 
he could present evidence and was entitled to a hearing.  His 
notice was mailed to his last known address.  

The Board observes that the veteran does not contend that he 
did not receive the notice or that it was inadequate or non-
compliant with § 3.105(e).  Indeed, as noted in the factual 
background section above his representative submitted three 
letters in response to the proposed reduction. 

For those reasons, the Board finds that the veteran received 
proper notice pursuant to the specific requirements of 
38 C.F.R. § 3.105(e).

Increased rating
 
As is stated above, Diagnostic Code 7528 provides for a 100 
percent disability rating for the presence of malignant 
neoplasms of the genito-urinary system.  
The medical evidence includes an October 2005 VA examination 
report which concludes that there is no evidence that the 
veteran currently has prostate cancer.  

The veteran and his representative have submitted a November 
30, 2005 letter from Dr. E.T., the Chief of Oncology of the 
Fargo VA Medical and Regional Office Center (VAMROC).  Dr. 
E.T. explained that the veteran had been treated at the 
facility since April 11, 2002 for adenocarcinoma of the 
prostate and that "[A]lthough the patient's disease appears 
to be in remission at this time, given his high Gleeson's 
score and PSA at the time he presented, the duration of 
remission is in doubt."  The veteran contends that because 
the remission is "in doubt," his 100 percent disability 
rating should remain in effect.  However, it is clear that 
the fact that the cancer is currently remission is not in 
doubt; the duration of remission is what is in doubt. 

Thus, from the medical evidence noted above, it is clear that 
the veteran's prostate cancer is now in remission.  A 100 
percent disability rating may not be continued under the 
criteria of Diagnostic Code 7528.  [The Board observes in 
passing that if at some point in the future the veteran's 
prostate cancer unfortunately reappears, then the veteran 
would be eligible for a 100 percent disability rating under 
Diagnostic Code 7528 at that time.]

The veteran has further argued that the prostate cancer 
residuals have had a lasting impact on his quality of life.  
Of this there cannot be any doubt.  However, the provisions 
of Diagnostic Code 7528 - which provide 100 percent 
disability - apply only when there is medical evidence of 
active carcinoma of the prostate.  

The Board wishes to make it clear that it and has no reason 
to doubt that the prostate cancer residuals, including 
urinary incontinence and erectile dysfunction, are 
distressing to him.  However, VA has separately recognized 
erectile dysfunction via the award of special monthly 
compensation (SMC) based on the loss of use of a creative 
organ.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.330(a).  
Service connection has also been granted for depression 
associated with carcinoma of the prostate and a 30 percent 
disability rating has been assigned therefor.  

In essence, the contentions of the veteran and his 
representative are more properly applied to his TDIU claim, 
which is being remanded, than to this claim.  

As is indicated in the Note following Diagnostic Code 7528, 
if there has been no local reoccurrence or metastasis, as is 
the case here, the disability is rated on residuals of 
voiding dysfunction or renal dysfunction, whichever condition 
is predominant.  Since there is no indication of renal 
problems, the Board's present decision is limited to the 
urinary symptoms.

As noted above, in evaluating voiding dysfunction, a 
particular condition is rated as urinary incontinence, 
urinary frequency, or obstructed voiding.  However, the 
highest disability rating available for urinary frequency is 
40 percent, and the maximum rating available for obstructed 
voiding is 30 percent.  See 38 C.F.R. § 4.115a (2006).  Since 
the veteran is currently rated at 40 percent, rating him 
based on urinary frequency or obstructed voiding would not be 
to his benefit.  Accordingly, the Board will rate the 
disability based on incontinence. 
 
The veteran's complaints have revolved around urinary 
frequency rather than incontinence.  The veteran testified at 
the August 2007 hearing that he got up on average five-to-six 
times per night to void.  See the hearing transcript at page 
7.  He stated that daytime voiding could occur as frequently 
as every 15 minutes unless he took medication, which reduced 
his frequency to approximately every half-hour.  See the 
hearing transcript, page 9.  The Board additionally observes 
that voiding frequency was the primary concern reported to VA 
examiners in July 2006 and October 2006.  It is clear that 
such complaints are congruent with the currently assigned 40 
percent rating, which is the maximum rating which may be 
assigned for urinary frequency under 38 C.F.R. § 4.115a.

With respect to urinary incontinence or leakage, the 
veteran specifically denied he had urine leakage and 
stated he did not need absorbency padding.  
There is in fact no indication in the record that such 
problems exist.  Accordingly, a 60 percent rating may not be 
assigned based on voiding dysfunction.

In short, as discussed above, the veteran's manifestations 
fit within the criteria of a 
40 percent disability rating.  The Board notes that a 40 
percent disability rating is the highest schedular rating 
available for voiding dysfunction.  As such, the Board is 
unable to grant a higher schedular rating.

Conclusion

For the reasons and bases stated above, the Board finds that 
the veteran received adequate notice of the reduction in 
disability rating in accordance with the requirements of 
38 C.F.R. § 3.105(e) (2006).  The Board finds that the 
medical evidence shows the veteran's prostate cancer is in 
remission and is no longer manifested, and that he is not 
entitled to a 100 percent disability under the criteria of 
Diagnostic Code 7528.  The Board further finds that the 
manifestations of the veteran's current residuals of prostate 
cancer disability warrant the currently assigned 40 percent 
disability rating.


ORDER

Entitlement to a disability rating in excess of the currently 
assigned 40 percent for service-connected adenocarcinoma of 
the prostate is denied.




REMAND

2.  Entitlement to TDIU.

The veteran has claimed entitlement to TDIU.  In a November 
2006 rating decision, the RO denied TDIU.  During the August 
2007 hearing, the veteran and his representative indicated 
disagreement with that decision.  See the August 9, 2007 
hearing transcript, pages 2, 10, 12. 

For the following reasons, the Board determines that the 
hearing transcript must be treated as a Notice of 
Disagreement (NOD) regarding the TDIU claim, and because of 
this the claim must be remanded for further procedural 
development.

In the hearing transcript, which has been reduced to writing 
and has been associated with the veteran's VA claims folder, 
he clearly expressed disagreement with the November 2006 RO 
rating decision which denied TDIU.

A NOD must be filed with the VA office from which the 
claimant received the rating decision, "unless notice has 
been received that the applicable [VA] records have been 
transferred to another [VA] office."  In that situation, the 
NOD must be filed with the VA office that has assumed 
jurisdiction over the claim. 

In this case, the since the Board had jurisdiction over the 
veteran's claims folder, the Board was the appropriate VA 
office to file an NOD. Thus, the hearing transcript  meets 
all the legal requirements for a NOD (content, timeliness and 
place of filing). See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.201, 20.300, 20.302 (2006).

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where an NOD is filed, but an SOC has not been issued, 
the Board must remand the claim so that an SOC may be issued.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

After undertaking any evidentiary and/or procedural 
development which it deems to be necessary, VBA should 
provide the veteran and his representative with a 
statement of the case and notification of his appeal 
rights.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


